Lea, Sp. J.,
delivered the opinion,of the court:
This is an action of replevin by Patterson against Fleming, for goods which were either loaned to Fleming, to be used by him for an indefinite time, or sold to him conditionally — that is, title retained in Patterson until they were paid for by Fleming, and the goods placed in Fleming’s possession. How this is, does not very clearly appear from the proof. On the subject of damages, the court charged the jury: “If you should believe there was a conditional sale to one of the defendants, and he failed to> comply with his contract, or the terms of sale, as he agreed to do, and you should find for the plaintiff, then you should estimate the plaintiff’s damages for the wrongful detention of the property, and this would relate back to the time of his occupation of the same under said contract.”
This is clearly erroneous. In the case of a bailment for an indefinite time, there can be no damages for the wrongful detention until after demand, and in the case of a conditional sale, where the party is put in possession, no damages can be recovered until after the time specified or stipulated when payment shall be made.
The judgment is reversed, and a new trial granted.